107 F.3d 7
David H. Katz, as General Partner of Phoenix Milwest LimitedPartnership, Daniel M. Collins, as General Partnerof Phoenix Milwest Limited Partnership,Barbara D. Katzv.H. Clark Connor, as Westfll Township Solicitor, F.X. Browneand Associates, Barbara Bogach, John Bogach, Jr., WilliamBogach, Sr., Joyce Thiele, Walter Norton, Westfall TownshipBoard of Supervisors, Township of Westfall, Keith Peters, asMember of Westfall Township Board of Supervisors,
NO. 96-7343United States Court of Appeals,Third Circuit.
Jan 09, 1997
Appeal From:  M.D.Pa. , No. 94-cv-00383

1
Reversed.